DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 and 16-20 in the reply filed on 11/9/2021 is acknowledged.
Claims 11-13 and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/9/2021.

Claim Objections
Claim 7 is objected to because of the following informalities:  the recited “the weight ratio of component (a) to component (b) is in the range of 4.1 to 1.4” should be --the weight ratio of component (a) to component (b) is in the range of 4:1 to 1:4--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the recited “The composition of claim 8 in the form of an aqueous solution or suspension” should be --The composition of claim 1 being in the form of an aqueous solution or suspension--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the recited “The composition of claim 1 in the form of a solid mixture” should be --The composition of claim 1 being in the form of a solid mixture--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the mixture of components a) and b)".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-10, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kadir et al (US 20160017070 A1).
Regarding claim 1, Kadir teaches a redox process for preparing a vinyl acetate based emulsion polymer [0001].  The redox initiator system includes a redox pair including an oxidant and a reducing agent [0086].  Suitable reducing agents include: ascorbic acid and salts thereof, 2-hydroxy-2-sulfinatoacetic acid and salts thereof, 2-hydroxy-2-sulfonatoacetic acid and salts thereof [0087].
The 2-hydroxy-2-sulfinatoacetic acid is equivalent to the claimed sulfinic acid of Formula I in component (a) where n=1, R1=H, and R2=COOH.
The 2-hydroxy-2-sulfonatoacetic acid is equivalent to the claimed sulfonic acid of Formula I in component (a) where n=2, R1=H, and R2=COOH.
The ascorbic acid and salts thereof meet the claimed component (b).
These three reducing agents are listed in parallel as equally suitable alternatives to one another and are therefore recognized by the prior art as equivalents.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kadir’s ascorbic acid, 2-hydroxysulfinatoacetic acid, and 2-hydroxysulfonacetic acid because they are recognized by the prior art as equivalents suitable for use as reducing agents.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.
Kadir does not expressly teach a suitable amount or ratio in which to combine the three equivalent reducing agents.  Nevertheless, the obviousness analysis may take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007); MPEP 2141.  The analysis may “include recourse to logic, judgment, and common sense”.  Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009); MPEP 2143.  The obviousness analysis may rely on "common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference." In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969); MPEP 2143.  Mixing equivalent components in a 1:1 ratio represents no more than application of the logic, judgment, and common sense available to the person of ordinary skill in the art.
In this case, Kadir discloses ascorbic acid, 2-hydroxysulfinatoacetic acid, and 2-hydroxysulfonacetic acid as equally suitable alternatives to one another and therefore recognizes the equivalence of the three reducing agents.  It would have would have been prima facie obvious, using no more than ordinary creativity, logic, judgment, and common sense, to combine ascorbic acid, 2-hydroxysulfinatoacetic acid, and 2-hydroxysulfonacetic acid in equal amounts (i.e. in a 1:1:1 ratio) based on the fact that they are disclosed in parallel as being equally suitable for use in this capacity.  This leads to a composition comprising a component (a) containing 50% 2-hydroxysulfinatoacetic acid and 50% 2-hydroxysulfonacetic acid; and (b) ascorbic acid.  Because they are combined in a 1:1:1 ratio, the (a):(b) ratio will be 2:1, falling within the claimed range of 10:1 to 1:10.

Regarding claim 2, Kadir teaches 2-hydroxy-2-sulfinatoacetic acid and salts thereof [0087], meeting the claimed salt of the sulfinic acid.

Regarding claim 4, Kadir teaches ascorbic acid and salts thereof [0087].

Regarding claims 6-7, Modification of Kadir results in an (a):(b) ratio of 2:1 as stated in claim 1 rejection above, falling within the claimed range of 5:1 to 1:5, and 4:1 to 1:4, respectively.

Regarding claim 8, Kadir teaches the composition in a form of emulsion; and the redox initiator is added into a solution [0103], meeting the claimed aqueous solution.
 
Regarding claim 9, since the salts of ascorbic acid, 2-hydroxy-2-sulfinatoacetic acid and 2-hydroxy-2-sulfonatoacetic are in solid form, mixing them together to obtain a solid mixture before adding to the aqueous solution is an obvious practice for one of ordinary skill in the art.

Regarding claim 10, the salts of ascorbic acid, 2-hydroxy-2-sulfinatoacetic acid and 2-hydroxy-2-sulfonatoacetic can be mixed without other ingredients.  Therefore, the mixture is 100% of the total weight of the solid mixture, meeting the claimed at least 50 wt%.

Regarding claim 19, Modification of Kadir results in an (a):(b) ratio of 2:1 as stated in claim 1 rejection above, falling within the claimed range of 3:1 to 1:3.

Regarding claim 20, the salts of ascorbic acid, 2-hydroxy-2-sulfinatoacetic acid and 2-hydroxy-2-sulfonatoacetic can be mixed without other ingredients.  Therefore, the mixture is 100% of the total weight of the solid mixture, meeting the claimed at least 60 wt%.

Claims 3, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kadir et al (US 20160017070 A1) as applied to claim 1 above, and further in view of Han et al (US 20140000806 A1).
Regarding claims 3, Kadir teaches the composition of claim 1 and claim 2 as stated above.
Kadir does not expressively teach that the salt of 2-hydroxy-2-sulfinatoacetic acid is a sodium salt.
In the same field of endeavor, Han teaches a redox process for preparing vinyl acetate-based emulsion polymer [0001].  The reducing agent includes disodium 2-hydroxy-2-sulfinatoacete [0042].  It would have been obvious to one of ordinary skill in the art at the time of filing to select disodium 2-hydroxy-2-sulfinatoacete in Kadir’s composition, as it is expressly disclosed by Han as being suitable for the same type of application.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Regarding claims 16-17, Kadir teaches the composition of claim 1 and claim 2 as stated above.
Kadir does not expressively teach that the salt of formula (1) is an alkali metal salt.
In the same field of endeavor, Han teaches a redox process for preparing vinyl acetate-based emulsion polymer [0001].  The reducing agent includes disodium 2-hydroxy-2-sulfinatoacete [0042].  It would have been obvious to one of ordinary skill in the art at the time of filing to select disodium 2-hydroxy-2-sulfinatoacete in Kadir’s composition, as it is expressly disclosed by Han as being suitable for the same type of application. It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Sodium is an alkali metal; and disodium 2-hydroxy-2-sulfinatoacete meets the claimed formula (1) component (a) as stated in claim 1 rejection above.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kadir et al (US 20160017070 A1) as applied to claim 1 above, and further in view of Nagano et al (US 20170335029 A1).
Regarding claim 5, Kadir teaches the composition of claim 1 as stated above.
Kadir does not expressively teach the salt of ascorbic acid is sodium ascorbate.
In the same field of endeavor, Nagano teaches a redox process for preparing vinyl based emulsion polymer (including vinyl acetate), with the reducing agent including ascorbic acid sodium salt [0009, 0042, 0047].  It would have been obvious to one of ordinary skill in the art at the time of filing to select ascorbic acid sodium salt in Kadir’s composition, as it is expressly disclosed by Nagano as being suitable for the same type of application.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Regarding claim 18, Kadir teaches the composition of claim 1 and claim 4 as stated above.
Kadir does not expressively teach the salt of ascorbic acid is an alkali metal salt.
In the same field of endeavor, Nagano teaches a redox process for preparing vinyl-based emulsion polymer (including vinyl acetate), with the reducing agent including ascorbic acid sodium salt [0009, 0042, 0047].  It would have been obvious to one of ordinary skill in the art at the time of filing to select ascorbic acid sodium salt in Kadir’s composition, as it is expressly disclosed by Nagano as being suitable for the same type of application.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Sodium is an alkali metal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762